Citation Nr: 0802797	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-34 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the left wrist, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1961 until 
December 1963. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  


FINDING OF FACT

There is no evidence of record that the veteran's service-
connected left wrist is fixed in supination or 
hyperpronation, or is inflicted with favorable or unfavorable 
ankylosis.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
traumatic arthritis of the left wrist have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.    § 4.71a, 
Diagnostic Codes 5010-5213, 5215 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, July 2004 and March 2006 letters from the AOJ 
to the appellant satisfied VA's duty to notify.  The initial 
letter informed the veteran of what evidence was necessary to 
establish entitlement to the benefits he claimed and advised 
him of his and VA's respective duties for obtaining evidence.  
He was told what VA had done to help his claim, what he could 
do to assist, and was asked to provide any evidence in his 
possession that pertained to his claim.  In addition, the 
March 2006 letter informed the veteran that a disability 
rating and effective date would be assigned in the event he 
was awarded the benefit sought.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided prior to the 
issuance of the second letter, which provided an updated and 
appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although some of the notice requirements were provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Finally, as this decision denies the veteran's claim for an 
increased rating, any questions as to the appropriate 
disability rating or effective date to be assigned have been 
rendered moot.  Therefore, the timing of notice on these two 
elements does not prejudice the veteran.  

Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records, as well as reports of VA post-service 
treatments and examinations.  Additionally, the veteran's 
statements in support of his appeal are affiliated with the 
claims folder and the veteran was afforded a VA medical 
examination.  The Board has carefully reviewed such 
statements and medical records, and has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims. 


Legal Criteria and Analysis

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific disabiities.  The ratings are established through 
application of the criteria presented in the VA's Schedule 
for Rating Disabilities, wherein separate Diagnostic Codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 
4.7(2007).  After careful consideration of the evidence, any 
reasonable doubt remaining should be resolved in favor of the 
veteran.  38 C.F.R. § 3.102 (2007).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

However, the Court recently held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, No. 05-2424 (U.S. 
Court of Appeals for Veterans Claims, Nov. 19, 2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The veteran was granted service connection for traumatic 
arthritis of the left wrist in a July 1964 rating decision 
and assigned an initial evaluation of 10 percent, effective 
December 1963.  A March 1997 rating decision increased the 
veteran's disability rating to 20 percent, effective August 
26, 1996, and the veteran continues to be rated at 20 percent 
for traumatic arthritis of the left wrist.  The veteran 
contends that the severity of his condition warrants a higher 
evaluation.  

At this time, the Board notes that the 10 percent disability 
evaluation assigned for the veteran's traumatic arthritis, 
prior to August 26, 1996, is a protected rating as it has 
been in effect for more than 20 years.  In this regard, any 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. § 
3.951(b) (2007).  

The July 2004 rating decision continued the veteran's 
disability rating at 20 percent, under Diagnostic Code 5213.  
Diagnostic Code 5213 addresses impairment of supination and 
pronation.  For VA purposes, normal forearm pronation is from 
0 to 80 degrees and normal forearm supination is from 0 to 85 
degrees. 38 C.F.R. § 4.71, Plate I (2007).  The Diagnostic 
Codes pertaining to impairment of the elbow, forearm, wrist, 
hand, and fingers also apply different disability ratings 
based upon whether the major or minor arm is affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5213 through 5230.  The 
evidence shows that the veteran is right-handed, and thus the 
ratings for the minor forearm apply.  Diagnostic Code 5213 
provides for a 10 percent evaluation where supination is 
limited to 30 degrees or less.  When pronation is lost beyond 
the middle or last quarter of the arc and the hand does not 
approach full pronation a 20 percent evaluation is assigned.  
Where there is loss of supination and pronation (bone fusion) 
and the hand is fixed in full pronation or near the middle of 
the arc or moderate pronation, a 20 percent evaluation is 
assigned.  Finally, where the hand is fixed in supination or 
hyperpronation, a 30 percent evaluation is assigned.  See 38 
U.S.C.A. § 4.71a, Diagnostic Code 5213.  

The Board will also consider the veteran's rating under 
Diagnostic Code 5215.  The Board notes that, while there is 
no direct language asserting that the veteran was evaluated 
under DC 5215, the language in the November 2006 Supplemental 
Statement of the Case indicates that the RO applied DC 5215 
when considering the appropriate rating.  Diagnostic Code 
5215 addresses limitation of motion in the wrist.  For VA 
purposes, normal dorsiflexion of the wrist is from 0 to 70 
degrees, and normal palmar flexion is from 0 to 80 degrees.  
Diagnostic Code 5215 provides for a 10 percent rating where 
dorsiflexion is less than 15 degrees or where palmar flexion 
is limited in line with forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  This is the maximum rating for 
limitation of wrist motion.

As the veteran's claim for an increased rating was received 
in June 2004, the rating period for consideration on appeal 
is from June 2003.  38 C.F.R. § 3.400 (2007).  Consideration 
must be given to whether an increased rating is warranted at 
any time during the appeal period.  Hart v. Mansfield, No. 
05-2424 (U.S. Court of Appeals for Veterans Claims, Nov. 19, 
2007).

The veteran was afforded VA examinations in July 2004 and May 
2006 by Dr. F.I. at the Kansas City VAMC.  At the July 2004 
examination, the veteran's left wrist showed no swelling or 
deformity.  He experienced tenderness to deep palpitation 
over the radial side of the wrist, dorsally.  The left wrist 
and forearm exhibited 90 degrees of pronation and supination, 
and there was 30 degrees of flexion and extension.  The wrist 
joint exhibited at most 5 degrees of radial and ulnar 
deviation and the veteran's grip was intact and relatively 
strong.  It was noted that X-rays taken three months earlier 
showed traumatic arthritis of the radiocarpal joint. 

At the veteran's May 2006 examination, Dr. F.I. found that 
there had been a slight but measurable deterioration of the 
veteran's wrist since the previous evaluation.  However, it 
was noted the veteran was receiving no treatment and taking 
no medication for his left wrist.  He complained of constant 
pain on the radial side of the left wrist, which occasionally 
radiated proximally.  Physical examination revealed the left 
wrist was held in a neutral position.  There was tenderness 
and slight swelling over the dorsal radial aspect.  The left 
wrist had 90 degrees of pronation and supination, 5 degrees 
of flexion, 15 degrees of extension, and at most 5 degrees of 
radial and ulnar deviation.  In addition, the veteran's grip 
was quite weak. 

In view of the foregoing, the Board finds that while there 
was clinical demonstration of deterioration in the status of 
the left wrist disability during the rating period on appeal, 
the evidence of record throughout the rating period on appeal 
fails to demonstrate that a rating in excess of 20 percent 
for the veteran's traumatic arthritis of the left wrist is 
warranted for any period.  Hart v. Mansfield, No. 05-2424 
(U.S. Court of Appeals for Veterans Claims, Nov. 19, 2007).  
Both the veteran's pronation and supination were found to be 
90 degrees, well over the criteria required to qualify for a 
rating under Diagnostic Code 5213.  In addition, there is no 
indication that the veteran's hand is fixed in any position, 
in pronation or supination.  The veteran is therefore unable 
to achieve a rating in excess of 20 percent under DC 5213.  
In evaluating the veteran under DC 5215, the Board finds that 
the veteran's dorsiflexion (extension) is at 15 degrees and 
his palmar flexion is at most 5 degrees, which is limited in 
line with his forearm.  The veteran therefore qualifies for 
10 percent ratings for both his dorsiflexion and palmar 
flexion.  However, when combining the ratings according to 
the Combined Ratings Table, the veteran would be afforded a 
19 percent rating.  38 C.F.R. § 4.25, Table I (2007).  A 
rating in excess of 20 percent can therefore not be achieved 
under DC 5215.  

The Board has also considered whether any alternate 
diagnostic codes might provide the veteran with a higher 
rating.  The veteran is unable to employ Diagnostic Code 5214 
to reach a higher rating, as the record does not reflect that 
the veteran has demonstrated functional impairment comparable 
to ankylosis.  Therefore the veteran's current rating is 
appropriate.  

In reaching the above determination, the Board has considered 
additional limitation of function due to factors such as pain 
and weakness per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  The Board finds that, 
although there is evidence of functional loss, those 
manifestations are provided for within the 20 percent 
evaluation.  Accordingly, an increased evaluation on this 
basis is not warranted.

Therefore, the veteran's currently assigned 20 percent rating 
for traumatic arthritis of the left wrist is appropriate and 
there is no basis for a higher evaluation.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
After careful consideration, the Board finds that the 
preponderance of the evidence in this case falls against the 
claimant, making the benefit of the doubt rule inapplicable.  

Finally, the evidence does not reflect that the veteran's 
traumatic arthritis of the left wrist has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2007) is not warranted.

ORDER

The claim for a rating in excess of 20 percent for service-
connected traumatic arthritis of the left wrist is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


